Exhibit 10.2

 

EXECUTION VERSION

 

OMNIBUS AGREEMENT

 

by and among

 

OCI ENTERPRISES INC.,

 

OCI RESOURCE PARTNERS LLC

 

and

 

OCI RESOURCES LP

 

--------------------------------------------------------------------------------


 

OMNIBUS AGREEMENT

 

This OMNIBUS AGREEMENT (the “Agreement”) is entered into on, and effective as
of, the Closing Date (as defined herein) by and among OCI Enterprises Inc., a
Delaware corporation (the “Sponsor”), OCI Resource Partners LLC, a Delaware
limited liability company (the “General Partner”), and OCI Resources LP, a
Delaware limited partnership (the “Partnership”). The above-named entities are
sometimes referred to in this Agreement each as a “Party” and collectively as
the “Parties.”

 

R E C I T A L S:

 

1.             On the Closing Date, OCI Wyoming Co., an Affiliate (as defined
herein) of the General Partner, will contribute all of its rights, title and
interest in its 10.02% limited partner interest in OCI Wyoming L.P. to the
Partnership (the “Contribution”) in exchange for a cash payment of $65,500,000
to be made from the proceeds from the Partnership’s initial public offering of
common units representing limited partner interests;

 

2.             The Parties desire by their execution of this Agreement to
evidence their understanding, as more fully set forth in Article II, with
respect to certain indemnification obligations of the Parties to each other;

 

3.             The Parties desire by their execution of this Agreement to
evidence their understanding, as more fully set forth in Article III, with
respect to certain general and administrative services and operation and
management services to be performed by the Sponsor Entities for and on behalf of
the Partnership Group (as defined herein) and the reimbursement obligations of
the General Partner and the Partnership related thereto; and

 

4.             The Parties desire by their execution of this Agreement to
evidence their understanding, as more fully set forth in Article IV, with
respect to the granting of a sublicense from the Sponsor (as defined herein) to
the Partnership Group and the General Partner.

 

In consideration of the premises and the covenants, conditions, and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto hereby agree as
follows:

 

ARTICLE I

Definitions

 

1.1          Definitions. As used in this Agreement, the following terms shall
have the respective meanings set forth below:

 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question.

 

--------------------------------------------------------------------------------


 

“Cause” is defined in the Partnership Agreement.

 

“Change of Control” means, with respect to any Person (the “Applicable Person”),
any of the following events: (i) any sale, lease, exchange or other transfer (in
one transaction or a series of related transactions) of all or substantially all
of the Applicable Person’s assets to any other Person, unless immediately
following such sale, lease, exchange or other transfer such assets are owned,
directly or indirectly, by the Applicable Person or such Applicable Person owns
or controls such other Person; (ii) the dissolution or liquidation of the
Applicable Person; (iii) the consolidation or merger of the Applicable Person
with or into another Person, other than any such transaction where (a) the
outstanding Voting Securities of the Applicable Person are changed into or
exchanged for Voting Securities of the surviving Person or its parent and
(b) the holders of the Voting Securities of the Applicable Person immediately
prior to such transaction own, directly or indirectly, not less than a majority
of the outstanding Voting Securities of the surviving Person or its parent
immediately after such transaction; and (iv) a “person” or “group” (within the
meaning of Sections 13(d) or 14(d)(2) of the Exchange Act), other than the
Sponsor or its Affiliates, being or becoming the “beneficial owner” (as defined
in Rules 13d-3 and 13d-5 under the Exchange Act) of more than 50% of all of the
then outstanding Voting Securities of the Applicable Person, except in a merger
or consolidation that would not constitute a Change of Control under clause
(iii) above.

 

“Closing Date” means September 18, 2013.

 

“Common Units” is defined in the Partnership Agreement.

 

“Conflicts Committee” is defined in the Partnership Agreement.

 

“Contribution Agreement” means that certain Contribution, Assignment and
Assumption Agreement, dated as of the Closing Date, among OCI Wyoming Co., the
Partnership, the General Partner, OCI Wyoming Holding Co. and OCI Chemical
Corporation, together with the additional conveyance documents and instruments
contemplated or referenced thereunder.

 

“Control,” “is controlled by” or “is under common control with” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through ownership
of Voting Securities, by contract, or otherwise.

 

“Covered Environmental Losses” means any and all Losses (including, without
limitation, the costs and expenses associated with any Environmental Activity or
of any necessary environmental or toxic tort pre-trial, trial or appellate legal
or litigation work) to the extent  arising out of:

 

(a)           any violation or correction of a violation of any Environmental
Law related to ownership or operation of the Partnership Assets;

 

2

--------------------------------------------------------------------------------


 

(b)           any event, circumstance, action, omission, condition or matter
that has an adverse impact on the environment and is associated with or arising
from the ownership or operation of the Partnership Assets (including, without
limitation, the presence of Hazardous Substances at, on, under, about or
migrating from the Partnership Assets;

 

(c)           any exposure to or the presence or Release of Hazardous Substances
at or arising out of the ownership or operation of Partnership Assets (including
at non-Partnership Asset locations); and

 

(d)           the off-site storage, treatment, recycling, transportation,
disposal or arrangement for disposal (collectively “Off-Site Management”) of
Hazardous Substances generated by or used in the ownership or operation of the
Partnership Assets.

 

“Environmental Activity” means any investigation, study, assessment, evaluation,
sampling, testing, monitoring, containment, removal, disposal, closure,
corrective action, remediation (whether active or passive), natural attenuation,
restoration, bioremediation, response, repair, cleanup or abatement that is
required by any Environmental Law, including, without limitation, the
establishment of institutional or engineering controls and the performance of or
participation in a supplemental environmental project in partial or whole
mitigation of a fine or penalty.

 

“Environmental Laws” means all federal, state, and local laws, statutes, rules,
regulations, orders, ordinances, judgments, codes, injunctions, decrees,
Environmental Permits and other legally enforceable requirements and rules of
common law applicable to the Partnership Assets and relating to (a) pollution or
protection of the environment or natural resources, (b) any Release or
threatened Release of, or any exposure of any Person or property to, any
Hazardous Substance and (c) the generation, manufacture, processing,
distribution, use, treatment, storage, transport or handling of any Hazardous
Substance, including, without limitation, the federal Comprehensive
Environmental Response, Compensation, and Liability Act, the Superfund
Amendments Reauthorization Act, the Resource Conservation and Recovery Act, the
Clean Air Act, the Federal Water Pollution Control Act, the Toxic Substances
Control Act, the Oil Pollution Act, the Safe Drinking Water Act, the Hazardous
Materials Transportation Act and other environmental conservation and protection
laws, each as amended through and existing on the Closing Date.

 

“Environmental Permits” means any permit, approval, identification number,
license, registration, certification, consent, exemption, variance or other
authorization required under or issued pursuant to any Environmental Law.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“General Partner” is defined in the introduction to this Agreement.

 

“Hazardous Substance” means (a) any substance that is designated, defined or
classified as a hazardous waste, solid waste, hazardous material, pollutant,
contaminant or toxic or hazardous

 

3

--------------------------------------------------------------------------------


 

substance, or terms of similar meaning, or that is otherwise regulated under any
Environmental Law, including, without limitation, any hazardous substance as
such term is defined under the Comprehensive Environmental Response,
Compensation, and Liability Act, as amended, (b) petroleum, petroleum products,
natural gas, crude oil, gasoline, fuel oil, motor oil, waste oil, diesel fuel,
jet fuel and other petroleum hydrocarbons, whether refined or unrefined, and
(c) radioactive materials, asbestos, whether in a friable or a non-friable
condition, and polychlorinated biphenyls.

 

“Indemnified Party” means either one or more members of the Partnership Group or
one or more Sponsor Entities, as the case may be, each in its capacity as a
party entitled to indemnification in accordance with Article II hereof.

 

“Indemnifying Party” means either one or more members of the Partnership Group
or the Sponsor, as the case may be, each in its capacity as a party from whom
indemnification may be required in accordance with Article II hereof.

 

“License” is defined in Section 4.1.

 

“Limited Partner” is defined in the Partnership Agreement.

 

“Losses” means, subject to the provisions of Section 2.5(e), all losses,
damages, liabilities, injuries, claims, demands, causes of action, judgments,
settlements, fines, penalties, costs and expenses of any and every kind or
character (including, without limitation, court costs and reasonable attorneys’
and experts’ fees).

 

“Mark” is defined in Section 4.1.

 

“MLP Credit Agreement” means that certain credit agreement, dated as of July 18,
2013, among the Partnership, Bank of America, N.A., as administrative agent,
swing line lender and L/C issuer, and the other lenders party thereto.

 

“OCI Company” is defined in Section 4.2(a).

 

“Opco Credit Agreement” means that certain credit agreement, dated as of
July 18, 2013, among OCI Wyoming, L.P., Bank of America, N.A., as administrative
agent, swing line lender and L/C issuer, and the other lenders party thereto.

 

“Partnership” is defined in the introduction to this Agreement.

 

“Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of OCI Resources LP, dated as of the Closing Date, as such
agreement is in effect on the Closing Date, to which reference is hereby made
for all purposes of this Agreement.

 

4

--------------------------------------------------------------------------------


 

“Partnership Assets” means the assets conveyed, contributed or otherwise
transferred, directly or indirectly (including through the transfer of equity
interests), or intended to be conveyed, contributed or otherwise transferred, to
the Partnership Group pursuant to the Contribution Agreement, including, without
limitation, mining rights, mining and processing facilities and equipment
relating thereto, offices and related equipment and real estate.

 

“Partnership Group” means the Partnership and its Subsidiaries treated as a
single consolidated entity.

 

“Party” and “Parties” are defined in the introduction to this Agreement.

 

“Person” means an individual or a corporation, firm, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other entity.

 

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, migrating, injecting, escaping, leaching, dumping or disposing into
the environment (including the abandonment or discarding of barrels, containers,
and other closed receptacles).

 

“Retained Assets” means the assets and investments owned by the Sponsor Entities
as of the Closing Date that were not conveyed, contributed or otherwise
transferred to the Partnership Group pursuant to the Contribution Agreement or
otherwise; provided, however, that any Retained Asset shall cease to be a
Retained Asset upon its conveyance, contribution or transfer to the Partnership
Group after the date hereof.

 

“SG&A Services” is defined in Section 3.1.

 

“Sponsor Entities” means the Sponsor and any Person controlled, directly or
indirectly, by the Sponsor other than the General Partner or a member of the
Partnership Group; and “Sponsor Entity” means any of the Sponsor Entities.

 

“Sponsor” is defined in the introduction to this Agreement.

 

“Subsidiary” means, with respect to any Person, (a) a corporation of which more
than 50% of the voting power of shares entitled (without regard to the
occurrence of any contingency) to vote in the election of directors or other
governing body of such corporation is owned, directly or indirectly, at the date
of determination, by such Person, by one or more Subsidiaries of such Person or
a combination thereof, (b) a partnership (whether general or limited) in which
such Person or a Subsidiary of such Person is, at the date of determination, a
general or limited partner of such partnership, but only if more than 50% of the
partnership interests of such partnership (considering all of the partnership
interests of the partnership as a single class) is owned, directly or
indirectly, at the date of determination, by such Person, by one or more
Subsidiaries of such Person, or a combination thereof, or (c) any other Person
(other than a corporation or a partnership) in which such Person, one or more
Subsidiaries of such Person, or a combination

 

5

--------------------------------------------------------------------------------


 

thereof, directly or indirectly, at the date of determination, has (i) at least
a majority ownership interest or (ii) the power to elect or direct the election
of a majority of the directors or other governing body of such Person.

 

“Voting Securities” of a Person means securities of any class of such Person
entitling the holders thereof to vote in the election of, or to appoint, members
of the board of directors or other similar governing body of the Person.

 

ARTICLE II

Indemnification

 

2.1          Environmental Indemnification by Sponsor.

 

(a)           Subject to the provisions of Sections 2.4 and 2.5, the Sponsor
shall indemnify, defend and hold harmless the Partnership Group from and against
any Covered Environmental Losses suffered or incurred by the Partnership Group
and relating to the Partnership Assets to the extent that the event, action,
omission, violation, exposure, Release or Off-Site Management giving rise to
such Covered Environmental Losses occurred on or prior to the Closing Date.

 

(b)           Notwithstanding the foregoing, in no event shall the Sponsor have
any indemnification obligations under this Agreement with respect to any claims
based on additions to or modifications of Environmental Laws enacted or
promulgated on or after the Closing Date.

 

2.2          Additional Indemnification. In addition to and not in limitation of
the indemnification provided under Section 2.1(a), subject to the provisions of
Sections 2.4 and 2.5, the Sponsor shall indemnify, defend and hold harmless the
Partnership Group from and against any Losses suffered or incurred by the
Partnership Group and related to or arising out of or in connection with:

 

(a)           any failure of the Partnership Group to be the owner on the
Closing Date of valid and indefeasible easement rights, rights-of-way, leasehold
and/or fee ownership interests in and to the lands on which any Partnership
Assets are located to the extent that such failure renders the Partnership Group
liable to a third party or unable to use or operate the Partnership Assets in
substantially the same manner as they were used or operated by the Sponsor
Entities immediately prior to the Closing Date;

 

(b)           any failure of the Partnership Group to have on the Closing Date
any consent, license or governmental permit or waiver necessary to allow the
Partnership Group to use or operate the Partnership Assets in substantially the
same manner that the Partnership Assets were used and operated by the Sponsor
Entities immediately prior to the Closing Date;

 

(c)           any federal, state or local income tax liabilities attributable to
the ownership or operation of the Partnership Assets prior to the Closing Date,
including (i) any income tax liabilities of the Sponsor Entities that may result
from the consummation of the formation transactions for the Partnership Group
and (ii) any income tax liabilities arising under Treasury

 

6

--------------------------------------------------------------------------------


 

Regulation Section 1.1502-6 and any similar provision of applicable state, local
or foreign law, or by contract, as successor, transferee or otherwise, and which
income tax liability is attributable to having been a member of any
consolidated, combined or unitary group prior to the Closing Date;

 

(d)           the use of “OCI” as part of the Partnership’s or any of its
Subsidiaries’ corporate name, company name or partnership name, as the case may
be, and as a trademark and service mark or as part of a trademark or service
mark for such entity’s products and services or the possession or use of the
License; and

 

(e)           any event or condition associated with the Retained Assets,
whether occurring before, on or after the Closing Date.

 

2.3          Indemnification by the Partnership Group. Subject to the provisions
of Sections 2.4 and 2.5, the Partnership Group shall indemnify, defend and hold
harmless the Sponsor Entities from and against any Losses (including Covered
Environmental Losses) suffered or incurred by the Sponsor Entities and related
to or arising out of or in connection with the ownership or operation of the
Partnership Assets after the Closing Date, except to the extent that any member
of the Partnership Group is entitled to indemnification hereunder unless such
indemnification would not be permitted under the Partnership Agreement.

 

2.4          Limitations Regarding Indemnification.

 

(a)           The indemnification obligations set forth in Sections 2.1(a),
2.2(a), 2.2(b) and 2.2(d) shall terminate on the third (3rd) anniversary of the
Closing Date, and the indemnification obligation set forth in
Section 2.2(c) shall terminate on the sixtieth (60th) day after the termination
of any applicable statute of limitations; provided, however, that any such
indemnification obligation with respect to a Loss shall survive the time at
which it would otherwise expire pursuant to this Section 2.4(a) if notice of
such Loss is properly given to the Sponsor prior to such time. The
indemnification obligations set forth in Section 2.2(e) and Section 2.3 shall
survive indefinitely.

 

(b)           The aggregate liability of the Sponsor under Section 2.1(a) shall
not exceed $10,000,000.

 

(c)           No claims may be made against the Sponsor for indemnification
pursuant to Section 2.1(a) unless the aggregate dollar amount of the Losses
suffered or incurred by the Partnership Group exceeds $500,000, after which the
Sponsor shall be liable only for the amount of such claims in excess of
$500,000, subject to the limitations of Sections 2.4(a) and 2.4(b).

 

(d)           In no event shall the Sponsor be obligated to the Partnership
Group under Section 2.1(a) or Sections 2.2(a), 2.2(b), 2.2(c) or 2.2(d) for any
Losses or income tax liabilities to the extent (i) such Losses or liabilities
are reserved for in the Partnership Group’s financial statements as of
December 31, 2012, (ii) any insurance proceeds are realized by the Partnership

 

7

--------------------------------------------------------------------------------


 

Group, such correlative benefit to be net of any incremental insurance premium
that becomes due and payable by the Partnership Group as a result of such claim,
or (iii) any amounts are recovered by the Partnership Group from third persons.

 

2.5          Indemnification Procedures.

 

(a)           The Indemnified Party agrees that promptly after it becomes aware
of facts giving rise to a claim for indemnification under this Article II, it
shall provide notice thereof in writing to the Indemnifying Party, specifying
the nature of and specific basis for such claim; provided, however, that the
Indemnified Party shall not submit claims more frequently than once each
calendar quarter (or twice, in the case of the calendar quarter in which the
applicable indemnity coverage under this Agreement expires) unless such
Indemnified Party believes in good faith that such a delay in notice to the
Indemnifying Party would cause actual prejudice to the Indemnifying Party’s
ability to defend against the applicable claim. Notwithstanding anything in this
Article II to the contrary, a delay by the Indemnified Party in notifying the
Indemnifying Party shall not relieve the Indemnifying Party of its obligations
under this Article II, except to the extent that such failure shall have caused
actual prejudice to the Indemnifying Party’s ability to defend against the
applicable claim.

 

(b)           The Indemnifying Party shall have the right to control all aspects
of the defense of (and any counterclaims with respect to) any claims brought
against the Indemnified Party that are covered by the indemnification under this
Article II, including, without limitation, the selection of counsel, the
determination of whether to appeal any decision of any court and the settlement
of any such matter or any issues relating thereto; provided, however, that no
such settlement shall be entered into without the written consent of the
Indemnified Party (with the concurrence of the Conflicts Committee in the case
of the Partnership Group) unless it does not include any admission of fault,
culpability or a failure to act, by or on behalf of such Indemnified Party.

 

(c)           The Indemnified Party agrees to cooperate fully with the
Indemnifying Party with respect to all aspects of the defense of any claims
covered by the indemnification under this Article II, including, without
limitation, the prompt furnishing to the Indemnifying Party of any
correspondence or other notice relating thereto that the Indemnified Party may
receive, permitting the name of the Indemnified Party to be utilized in
connection with such defense, the making available to the Indemnifying Party of
any files, records or other information of the Indemnified Party that the
Indemnifying Party considers relevant to such defense and the making available
to the Indemnifying Party, at no cost to the Indemnifying Party, of any
employees of the Indemnified Party; provided, however, that in connection
therewith, the Indemnifying Party agrees to use commercially reasonable efforts
to minimize the impact thereof on the operations of the Indemnified Party and
further agrees to maintain the confidentiality of all confidential files,
records and other information furnished by the Indemnified Party pursuant to
this Section 2.5. In no event shall the obligation of the Indemnified Party to
cooperate with the Indemnifying Party as set forth in the immediately preceding
sentence be construed as imposing upon the Indemnified Party an obligation to
hire and pay for counsel in connection with the defense of any claims covered by
the indemnification set forth in this Article II; provided, however, that the

 

8

--------------------------------------------------------------------------------


 

Indemnified Party may, at its own option, cost and expense, hire and pay for
counsel in connection with any such defense. The Indemnifying Party agrees to
keep any such counsel hired by the Indemnified Party reasonably informed as to
the status of any such defense, but the Indemnifying Party shall have the right
to retain sole control over such defense.

 

(d)           The date on which the Indemnifying Party receives notification of
a claim for indemnification shall determine whether such claim is timely made.

 

(e)           Notwithstanding anything herein to the contrary, in no event shall
any party’s indemnification obligation hereunder cover or include consequential,
indirect, incidental, punitive, exemplary, special or similar damages or lost
profits suffered by any other party entitled to indemnification under this
Agreement. The Indemnified Party hereby agrees to use commercially reasonable
efforts to realize any applicable insurance proceeds or amounts recoverable
under contractual indemnities; provided, however, that the costs and expenses
(including, without limitation, court costs and reasonable attorneys’ fees) of
the Indemnified Party in connection with such efforts shall be promptly
reimbursed by the Indemnifying Party.

 

(f)            To the extent that the Indemnifying Party has made any
indemnification payment hereunder in respect of a claim for which the
Indemnified Parties have asserted a related claim for insurance proceeds or
under a contractual indemnity, the Indemnifying Party shall be subrogated to the
rights of the Indemnified Party to receive the proceeds of such insurance or
contractual indemnity.

 

ARTICLE III

Services

 

3.1          Agreement to Provide Selling, Marketing, General and Administrative
Services. Until such time as this Agreement is terminated as provided in
Section 5.4, the Sponsor hereby agrees to provide and to cause the Sponsor
Entities to provide the Partnership Group with certain corporate, selling,
marketing, general and administrative services, such as accounting, audit,
billing, business development, selling, marketing, corporate record keeping,
treasury services, cash management and banking, real property/land, legal,
engineering, logistics, purchasing, planning, budgeting, geology/geophysics,
investor relations, risk management, information technology, insurance
administration and claims processing, regulatory compliance and government
relations, tax, payroll, human resources and environmental, health and safety,
including without limitation permit filing, support for permit filing and
maintenance (collectively, the “SG&A Services”). The Sponsor shall, and shall
cause the Sponsor Entities to, provide the Partnership Group with such SG&A
Services in a manner consistent in nature and quality to the services of such
type previously provided by the Sponsor Entities in connection with their
management of the Partnership Assets prior to their acquisition by the
Partnership Group.

 

3.2          Reimbursement by Partnership. Subject to and in accordance with the
terms and provisions of this Article III and such reasonable allocation and
other procedures as may be

 

9

--------------------------------------------------------------------------------


 

agreed upon by the Sponsor and the General Partner from time to time, the
Partnership hereby agrees to reimburse the Sponsor Entities for all direct and
indirect costs and expenses incurred by the Sponsor Entities in connection with
the provision of the SG&A Services to the Partnership Group, including the
following:

 

(a)           any payments or expenses incurred for insurance coverage,
including allocable portions of premiums, and negotiated instruments (including
surety bonds and performance bonds) provided by underwriters with respect to the
Partnership Assets or the business of the Partnership Group;

 

(b)           an allocated portion of salaries and related benefits (including
401(k), pension, bonuses and health insurance benefits) and expenses of
personnel employed by the Sponsor Entities who render SG&A Services to the
Partnership Group, plus general and administrative expenses associated with such
personnel;

 

(c)           any taxes or other direct operating expenses paid by the Sponsor
Entities for the benefit of the Partnership Group (including any state income,
franchise or similar tax paid by the Sponsor Entities resulting from the
inclusion of the Partnership Group in a combined or consolidated state income,
franchise or similar tax report with the Sponsor Entities as required by
applicable law as opposed to the flow through of income attributable to the
Sponsor Entities’ ownership interest in the Partnership Group), provided,
however, that the amount of any such reimbursement shall be limited to the tax
that the Partnership Group would have paid had it not been included in a
combined or consolidated group with the Sponsor Entities; and

 

(d)           all expenses and expenditures incurred by the Sponsor Entities as
a result of the Partnership becoming and continuing as a publicly traded entity,
including costs associated with annual and quarterly reports, tax return and
Schedule K-1 preparation and distribution, auditor fees, partnership governance
and compliance, registrar and transfer agent fees, legal fees and independent
director compensation;

 

it being agreed, however, that to the extent any reimbursable costs or expenses
incurred by the Sponsor Entities consist of an allocated portion of costs and
expenses incurred by the Sponsor Entities for the benefit of both the
Partnership Group and the other Sponsor Entities, such allocation shall be made
on a reasonable cost reimbursement basis as determined by the Sponsor.

 

(e)           The Partnership shall pay (i) all fees, commissions and other
costs in connection with the MLP Credit Agreement and its proportionate share
(as a partner of OCI Wyoming, L.P.) of fees, commissions and other costs in
connection with the Opco Credit Agreement to the extent such costs are not borne
by OCI Wyoming, L.P., including amounts due at or in connection with the
execution or closing of the MLP Credit Agreement and the Opco Credit Agreement
and all ongoing fees, and (ii) all fees, commissions and issuance costs due in
connection with any future debt financing arrangements entered into for the
purpose of replacing the MLP Credit Agreement and its proportionate share (as a
partner of OCI Wyoming, L.P.) of fees, commissions and other costs in connection
with any future debt financing arrangements entered into for the purpose of

 

10

--------------------------------------------------------------------------------


 

replacing the Opco Credit Agreement to the extent such costs are not borne by
OCI Wyoming, L.P.

 

3.3          Billing Procedures. The Partnership shall reimburse the Sponsor, or
the Sponsor Entities providing the SG&A Services, as applicable (the “Service
Provider”), for billed costs no later than the later of (a) the last day of the
month following the performance month, or (b) thirty (30) business days
following the date of the Service Provider’s billing to the Partnership.
Billings and payments may be accomplished by inter-company accounting procedures
and transfers. The Partnership shall have the right to review all source
documentation concerning the liabilities, costs, and expenses upon reasonable
notice and during regular business hours.  In respect of SG&A Services rendered
by a Service Provider to a member of the Partnership Group other than the
Partnership, at the request of the Partnership, such Service Provider shall
directly bill such member for, and the Partnership shall cause such member of
the Partnership Group to directly pay such Service Provider for, such SG&A
Services.

 

ARTICLE IV

License of Mark

 

4.1          Grant of License. Upon the terms and conditions set forth in this
Article IV, the Sponsor hereby grants and conveys to each of the entities
currently or hereafter comprising a part of the Partnership Group a
nontransferable, nonexclusive, royalty-free right and sublicense (“License”) to
use “OCI” (a) as part of its corporate name, company name or partnership name,
as the case may be, and (b) as a trademark and service mark or as a part of a
trademark or service mark for its products and services (each such name,
trademark and service mark consisting of or incorporating “OCI,” a “Mark”). 
Notwithstanding the foregoing, to the extent required by any relevant government
authority, the Partnership shall pay a license fee to the Sponsor in such amount
required by the relevant regulatory authority or as determined by the General
Partner.

 

4.2          Ownership and Quality.

 

(a)           The Partnership agrees that ownership of any Mark and the goodwill
relating thereto shall remain vested in OCI Company Ltd. (“OCI Company”) and any
successor thereto, both during the term of this License and thereafter, and the
Partnership further agrees, and agrees to cause the other members of the
Partnership Group, never to challenge, contest or question the validity of the
License, OCI Company’s ownership of any Mark or any registration thereto by OCI
Company. In connection with the use of any Mark, the Partnership and any other
member of the Partnership Group shall not in any manner represent that they have
any ownership in such Mark or registration thereof except as set forth herein,
and the Partnership, on behalf of itself and the other members of the
Partnership Group, acknowledge that the use of such Mark shall not create any
right, title or interest in or to such Mark, and all use of such Mark by the
Partnership or any other member of the Partnership Group, shall inure to the
benefit of OCI Company.

 

(b)           The Partnership agrees, and agrees to cause the other members of
the Partnership Group, to use any Mark in accordance with such quality standards
established by or for the

 

11

--------------------------------------------------------------------------------


 

Sponsor and communicated to the Partnership from time to time, it being
understood that the products and services offered by the members of the
Partnership Group immediately before the Closing Date are of a quality that is
acceptable to the Sponsor and justifies the License. In the event any entity
comprising a part of the Partnership Group or the Partnership is determined by
the Sponsor to be using any Mark in a manner not in accordance with quality
standards established by the Sponsor, the Sponsor shall provide written notice
of such unacceptable use including the reason why applicable quality standards
are not being met. If acceptable proof that quality standards are met is not
provided to the Sponsor within thirty (30) days after such notice, the entity’s
license to use such Mark shall terminate and shall not be renewed absent written
authorization from the Sponsor.

 

4.3          In the Event of Termination. In the event of termination of this
Agreement, pursuant to Section 5.4 or otherwise, or the termination of the
License, the Partnership Group’s right to utilize any Mark licensed under this
Agreement shall automatically cease, and no later than ninety (90) days
following such termination, (a) the Partnership Group shall cease all use of any
Mark and shall adopt trademarks, service marks, trade names and, as applicable,
corporate names, company names and partnership names, that are not confusingly
similar to the Mark; provided, however, that any use of the Mark during such
90-day period shall continue to be subject to Section 4.2(b), (b) at the
Sponsor’s request, the Partnership Group shall destroy all materials and content
upon which such Mark continues to appear (or otherwise modify such materials and
content such that the use or appearance of such Mark ceases) that are under the
Partnership Group’s control, and certify in writing to the Sponsor that the
Partnership Group has done so, and (c) each member of the Partnership Group
shall change its legal name so that there is no reference therein to the name
“OCI,” any name or d/b/a then used by any Sponsor Entity or any variation,
derivation or abbreviation thereof, and in connection therewith, shall make all
necessary filings of certificates with the Secretary of State of the State of
Delaware and to otherwise amend its organizational documents by such date.

 

ARTICLE V

Miscellaneous

 

5.1          Choice of Law; Submission to Jurisdiction. This Agreement shall be
governed by and construed in accordance with the laws of the State of New York.
Each Party hereby submits to the jurisdiction of the state and federal courts in
the State of New York and to venue in the state and federal courts in The City
of New York, New York.

 

5.2          Notice. All notices or requests or consents provided for by, or
permitted to be given pursuant to, this Agreement must be in writing and must be
given by depositing same in the United States mail, addressed to the Person to
be notified, postage-paid, and registered or certified with return receipt
requested or by delivering such notice in person, by overnight delivery service
or by facsimile to such Party. Notice given by personal delivery or mail shall
be effective upon actual receipt. Notice given by facsimile shall be effective
upon actual receipt if received during the recipient’s normal business hours or
at the beginning of the recipient’s next business day after receipt if not
received during the recipient’s normal business hours. All

 

12

--------------------------------------------------------------------------------


 

notices to be sent to a Party pursuant to this Agreement shall be sent to or
made at the address set forth below or at such other address as such Party may
stipulate to the other Parties in the manner provided in this Section 5.2.

 

If to the Sponsor Entities:

 

OCI Enterprises Inc.

Five Concourse Parkway

Suite 2500

Atlanta, Georgia 30328

Attn: General Counsel

Telephone: 412-375-2300

 

If to the Partnership Group:

 

OCI Resources LP

c/o OCI Resource Partners LLC, its General Partner

Five Concourse Parkway

Suite 2500

Atlanta, Georgia 30328

Attn: General Counsel

Telephone: 707-375-2300

 

5.3          Entire Agreement. This Agreement constitutes the entire agreement
of the Parties relating to the matters contained herein, superseding all prior
contracts or agreements, whether oral or written, relating to the matters
contained herein.

 

5.4          Termination of Agreement.

 

Notwithstanding any other provision of this Agreement, if a Change of Control of
the General Partner, the Sponsor or the Partnership occurs, then this Agreement,
other than the provisions set forth in Article II, may at any time thereafter be
terminated by the Sponsor or the Partnership by written notice to the other
Parties.

 

5.5          Amendment or Modification. This Agreement may be amended or
modified from time to time only by the written agreement of all the Parties
hereto; provided, however, that the Partnership may not, without the prior
approval of the Conflicts Committee, agree to any amendment or modification of
this Agreement that, in the reasonable discretion of the General Partner, would
be adverse in any material respect to the holders of Common Units. Each such
instrument shall be reduced to writing and shall be designated on its face an
“Amendment” or an “Addendum” to this Agreement.

 

5.6          Assignment. No Party shall have the right to assign its rights or
obligations under this Agreement without the consent of the other Parties
hereto; provided, however, that the

 

13

--------------------------------------------------------------------------------


 

Partnership may make a collateral assignment of this Agreement solely to secure
working capital financing for the Partnership.

 

5.7          Counterparts. This Agreement may be executed in any number of
counterparts with the same effect as if all signatory parties had signed the
same document. All counterparts shall be construed together and shall constitute
one and the same instrument. Delivery of an executed signature page of this
Agreement by facsimile transmission or in portable document format (.pdf) shall
be effective as delivery of a manually executed counterpart hereof.

 

5.8          Severability. If any provision of this Agreement shall be held
invalid or unenforceable by a court or regulatory body of competent
jurisdiction, the remainder of this Agreement shall remain in full force and
effect.

 

5.9          Further Assurances. In connection with this Agreement and all
transactions contemplated by this Agreement, each signatory party hereto agrees
to execute and deliver such additional documents and instruments and to perform
such additional acts as may be necessary or appropriate to effectuate, carry out
and perform all of the terms, provisions and conditions of this Agreement and
all such transactions.

 

5.10        Rights of Limited Partners. The provisions of this Agreement are
enforceable solely by the Parties to this Agreement, and no Limited Partner of
the Partnership shall have the right, separate and apart from the Partnership,
to enforce any provision of this Agreement or to compel any Party to this
Agreement to comply with the terms of this Agreement.

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement on, and effective
as of, the Closing Date.

 

 

 

OCI ENTERPRISES INC.

 

 

 

 

 

By:

/s/ Kirk H. Milling

 

 

 

Name:

Kirk H. Milling

 

 

 

Title:

President, Chief Executive Officer and Director

 

 

 

 

 

OCI RESOURCE PARTNERS LLC

 

 

 

 

 

By:

/s/ Kirk H. Milling

 

 

 

Name:

Kirk H. Milling

 

 

 

Title:

President, Chief Executive Officer and Director

 

 

 

 

 

OCI RESOURCES LP

 

 

 

By: OCI RESOURCE PARTNERS LLC,

 

       its general partner

 

 

 

 

 

By:

/s/ Kirk H. Milling

 

 

 

Name:

Kirk H. Milling

 

 

 

Title:

President, Chief Executive Officer and Director

 

--------------------------------------------------------------------------------